Citation Nr: 1314331	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-48 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a right hip disability, rated as 10 percent disabling during the appeal period.  

2.  Entitlement to service connection for a lower back disability, to include as due to the service-connected right hip disability.  

3.  Entitlement to service connection for a left hip disability, to include as due to the service-connected right hip disability.  


REPRESENTATION

Appellant (Veteran) represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1986.           

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.      

The Board has reviewed the Veteran's entire claims file, to include documents of record in her virtual VA folder.  The Board notes that no additional relevant evidence has been added to the record since the supplemental statement of the case (SSOC) dated in July 2012.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Veteran has undergone VA compensation examination into her claims, the Board finds remand warranted for additional medical inquiry. 

First, with regard to the increased rating claim for a right hip disability, the Board finds a new medical examination warranted based on evidence indicating a worsening of the disorder since the most recent examination in August 2010.  Recent VA medical evidence indicates that the Veteran's right hip disability is mild.    However, statements of record from the Veteran and her attorney, and private chiropractic treatment records, indicate that her disorder may have worsened in the two years and six months since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Second, the claim for service connection for a lower back disability is based on a secondary theory of entitlement.  38 C.F.R. § 3.310.  The Veteran has repeatedly asserted, as has her attorney, that a back disability was caused by the service-connected right hip disability.  Moreover, VA has developed the Veteran's claim accordingly, and has provided a VA compensation examination and opinion into the issue of secondary service connection.  Whether her back disability, documented in VA medical evidence, relates directly to service has not been adequately addressed, however.  38 C.F.R. § 3.303.  This is a particularly significant omission because the Veteran's service treatment records (STRs) suggest that she may have had an in-service lower spine disorder that caused radicular symptoms into the right leg via the right hip, which may have been mistaken for symptoms originating in the right hip.  A VA examination should be provided to the Veteran which addresses the issue of direct service connection.  Moreover, the examiner should more fully address the issue of secondary service connection, under the revised criteria of 38 C.F.R. § 3.310 applicable to the Veteran's claim.

Third, the claim to service connection for a left hip disorder should be held in abeyance pending the disposition of the issue of entitlement to service connection for a lower back disorder, and the issue of entitlement to a higher rating for the right hip disorder.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA exam to answer the following questions.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiner is asked to provide opinions as to the following:

a.  what is the current nature of the Veteran's service-connected right hip disability?  Please comment on the lay statements of record indicating significant disability, and on the medical evidence suggesting a possible relationship between hip pain and neurological pain originating in the lumbosacral spine area.  

b.  is it at least as likely as not that the currently diagnosed lower back disability is related to the Veteran's active service between November 1985 and November 1986?  The examiner is referred to STRs documenting complaints of back pain and radicular pain into the right leg, and to VA medical evidence in the late 1980s indicating "referred pain" through the right hip and into the right leg.   

c.  is it at least as likely as not that the currently diagnosed lower back disability was caused by the Veteran's service-connected right hip disorder, or has been aggravated (increased in severity beyond the natural course of the disability) by the service-connected right hip disorder?

d.  is it at least as likely as not that the currently diagnosed left hip strain was caused by the Veteran's service-connected right hip disorder, or has been aggravated (increased in severity beyond the natural course of the disability) by the service-connected right hip disorder?

e.  in the event the examiner finds the Veteran's lower back disorder either related to service, or to the right hip disorder:  is it at least as likely as not that the diagnosed left hip strain was caused by the Veteran's lower back disability, or has been aggravated (increased in severity beyond the natural course of the disability) by the lower back disability?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  After all the above medical inquiry has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


